Citation Nr: 1636835	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for post-operative residuals of right knee patellofemoral syndrome with malalignment.

2.  Entitlement to an initial compensable rating for post-operative residuals of left knee patellofemoral syndrome with malalignment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1999 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the bilateral knee disabilities, assigning a 0 percent rating, effective July 24, 2010.

In a September 2015 decision, the Board denied the Veteran's claim.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand, in July 2016, the Court vacated and remanded the Board's decision.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion for remand noted that the Board failed to adequately consider 38 C.F.R. § 4.59 in terms of whether a compensable rating would be warranted for the Veteran's bilateral knee disabilities.  The joint motion referred to the Board's finding that there was no arthritis in the knees and noted that arthritis is not required for assessing limitation of motion due to pain, citing to Burton v. Shinseki, 25 Vet. App. 1, 4-6 (2011) (The Court has made it clear that section 4.59 does not require that pain be arthritis-related, and it is error for the Board to fail to consider the applicability of section 4.59 when there is evidence of pain); Pettiti v. McDonald, 27, Vet. App. 415, 425 (2015) ("the trigger for a minimum disability rating is an 'actual painful, unstable or malaligned joint[.]'") The joint motion also indicated that the Board did not address whether there was any additional motion loss after repetitive use, which was problematic since a VA examination in June 2010 noted that the Veteran had flares of pain that would result in 50 percent functional impairment.  

The Veteran was last evaluated for his knees in December 2014, which is almost two years ago.  Since then, the Court has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, particularly in terms of limitation of motion on active/passive motion and weight-bearing/nonweight-bearing.  

Accordingly, further examination of the Veteran's knees is warranted prior to an appellate decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the bilateral knee disability from the Birmingham VAMC dated from December 2014 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his bilateral knee disability.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his bilateral knee disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right and left knee joints.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected bilateral knee disability.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the right or left knee, please state to what degree.

In conducting range of motion testing of the knees, the examiner should specifically note whether - upon repetitive motion of the Veteran's knees - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Readjudicate the claim of entitlement to an increased rating for the right and left knee disabilities with consideration of all relevant evidence submitted since the January 2015 supplemental statement of the case.  If either benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




